ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-146 and DRB 14-170, recommending the disbarment of MICHAEL D. HALBFISH, of PHILLIPSBURG, who was admitted to the bar of this State in 1997, and who has been suspended from the practice of law since October 18, 2013, *464for his unethical conduct in five matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the record in DRB 14-146 having been certified to the Board pursuant to Rule 1:20—4(f) (default by respondent);
And MICHAEL D. HALBFISH having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MICHAEL D. HALBFISH be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MICHAEL D. HALBFISH be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MICHAEL D. HALBFISH pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that MICHAEL D. HALBFISH, comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *465expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.